Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 1 of 21 PageID #: 17938




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

  POLARIS POWERLED TECHNOLOGIES, )
  LLC,                           )
                                 )          Civil Action No. 2:17-cv-00715-JRG
                 Plaintiff,      )
                                 )
         v.                      )
                                 )          JURY TRIAL DEMANDED
  SAMSUNG ELECTRONICS AMERICA,   )
  INC., SAMSUNG ELECTRONICS CO., )
  LTD., and SAMSUNG DISPLAY CO., )
  LTD.,                          )
                                 )
                 Defendants.     )

        DEFENDANTS’ RESPONSE AND OBJECTION TO PLAINTIFF’S
          (1) DAUBERT MOTION TO EXCLUDE AND (2) MOTION TO
         STRIKE PORTIONS OF EXPERT REPORT OF DEFENDANTS’
              TECHNICAL EXPERT DR. PHILIP HOBBS (DKT. 201)
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 2 of 21 PageID #: 17939




                                                TABLE OF CONTENTS

                                                                                                                                     Page

 I.     INTRODUCTION............................................................................................................. 1

 II.    ARGUMENT ..................................................................................................................... 1

        A.        Dr. Hobbs’ Opinions on the Operation of the Prior Art Products Are Based
                  on Reliable Methodologies. .................................................................................... 1

        B.        Dr. Hobbs’ Supplemental Invalidity Report Was Proper Rebuttal. ........................ 3

        C.        Dr. Hobbs’ Noninfringement Opinions for the Accused DAB Phones Do
                  Not Contradict the Court’s Claim Construction Order. .......................................... 4

        D.        Dr. Hobbs’ Opinions on the “Combined Signal” Are Consistent with the
                  Court’s Claim Construction and the Claim Language. ........................................... 5

        E.        Dr. Hobbs’ Single-Reference Obviousness Opinion Was Sufficiently
                  Disclosed in Samsung’s Invalidity Contentions. .................................................... 7

        F.        Samsung’s Invalidity Contentions Sufficiently Described Samsung’s
                  Invalidity Theory Concerning Written Description. ............................................... 8

        G.        Dr. Hobbs Fully Explained the Prior Art-Based Noninfringing
                  Alternatives in His Report. ..................................................................................... 9

        H.        Dr. Hobbs Properly Analyzed the Relative Value of the ’117 Patent Based
                  on the Prior Art, Non-Accused Features, and Noninfringing Alternatives........... 11

        I.        Dr. Hobbs Properly Formed Opinions on the ’117 Patent’s Value Based on
                  Samsung’s Patent and Applications. ..................................................................... 12

        J.        Comparable License Agreements Were Properly Disclosed During Fact
                  Discovery. ............................................................................................................. 14

 III.   CONCLUSION ............................................................................................................... 15




                                                                   i
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 3 of 21 PageID #: 17940




                                                  TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

 Cases

 Aylus Networks, Inc. v. Apple Inc.,
    856 F.3d 1353 (Fed. Cir. 2017)..................................................................................................5

 Carnegie Mellon Univ. v. Marvell Tech. Grp.,
    No. 09-290, 2012 WL 5416440 (W.D. Pa. Nov. 2, 2012) .......................................................12

 Frito-Lay N. Am., Inc. v. Medallion Foods, Inc.,
     No. 4:12-cv-0074, Dkt. 221 (E.D. Tex. Feb. 8, 2013) .............................................................13

 Genband US LLC v. Metaswitch Networks Corp.,
    No. 2:14-cv-33-JRG-RSP, Dkt. 413 (E.D. Tex. Jan. 7, 2016) ...................................................1

 KAIST IP US LLC v. Samsung Elecs. Co., Ltd.,
    No. 2:16-cv-01314-JRG-RSP, 2018 WL 1833341 (E.D. Tex. Apr. 17, 2018)......................3–4

 PerdiemCo, LLC. v. Industrack LLC,
    No. 2:15-cv-727-JRG-RSP, 2016 WL 8135383 (E.D. Tex. Oct. 24, 2016) ..............................1

 Retractable Techs. Inc. v. Becton, Dickinson & Co.,
    No. 2:07-cv-250, 2009 WL 8725107 (E.D. Tex. Oct. 8, 2009) .........................................12, 13

 Salazar v. HTC Corp.,
    No. 2:16-cv-1096, Dkt. 251 (E.D. Tex. May 1, 2018 ............................................................5–6

 SynQor, Inc. v. Artesyn Techs., Inc.,
    709 F.3d 1365 (Fed. Cir. 2013)................................................................................................10

 Wonderland NurseryGoods Co. v. Thorley Indus.,
   No. 12-196, 2014 WL 241751 (W.D. Pa. Jan. 22, 2014) ........................................................12

 ZiiLabs Inc. v. Samsung Elecs. Co.,
     No. 2:14-cv-203-JRG-RSP, 2015 WL 6690403 (E.D. Tex. Nov. 2, 2015) .............................11

 Statutes

 35 U.S.C. § 112 ................................................................................................................................8




                                                                        ii
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 4 of 21 PageID #: 17941




                                  TABLE OF EXHIBITS


  Exhibit
          Description
  Number
          Email from Garmin counsel D. Ayres to Samsung counsel J. Cieluch regarding
    1.
          subpoena response (November 20, 2018)
            Email from Samsung counsel J. Cieluch to Garmin counsel D. Ayres and M. Ali
    2.
            regarding deposition (November 26, 2018)
            Email from Polaris counsel R. Kramer to Samsung counsel J. Cieluch regarding
    3.
            Garmin deposition (November 27, 2018)
            Email from Polaris counsel to Samsung counsel regarding Dr. Hobbs deposition
    4.
            (April 3, 2019)
    5.      Patent Owner’s Preliminary Response, IPR2018-01262 (October 26, 2018)
            Decision Denying Institution of Inter Partes Review, IPR2018-01262 (January 17,
    6.
            2019)
            Excerpts of Expert Report of Dr. Ravin Balakrishnan Relating to Infringement of
    7.
            U.S. Patent 8,223,117 (February 1, 2019)
            Salazar v. HTC Co., Case No. 2:16-CV-01096-JRG-RSP, Order granting HTC
    8.
            Co.’s Motion to Strike the Declaration of Roy A. Griffin III (May 1, 2018)
    9.      Expert Rebuttal Report of Paul K. Meyer (March 29, 2019)
            Fry’s Electronics sales records for Sony N50 Monitor (February 9, 2000 to May 8,
    10.
            2011)
    11.     Garmin website for GTX 327 transponder (February 8, 2019)
    12.     Deposition Transcript of Raina Moon (December 13, 2018)
    13.     Deposition Transcript of Jungmin Gu (December 12, 2018)
            Frito-Lay North America, Inc. v. Medallion Foods, Inc., Case No. 4:12-CV-0074 -
    14.     ALM, Order granting in part and denying in part Frito-Lay’s Motion in Limine
            (February 8, 2013)
    15.     Korean Patent Application No. 10-2017-0098120
            Production letter regarding Samsung’s document production volume SMSG014
    16.
            (October 22, 2018)
    17.     Samsung technical document regarding accused feature
    18.     Samsung Second Amended Initial and Additional Disclosures (November 28, 2018)
    19.     Polaris Notice of 30(b)(6) Deposition to Samsung (November 12, 2018)
            Samsung Responses and Objections to Polaris Notice of 30(b)(6) Deposition
    20.
            (November 27, 2018)
    21.     Deposition Transcript of Hyeog Jae Choi (December 19, 2018)



                                              iii
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 5 of 21 PageID #: 17942




 I.     INTRODUCTION

        Polaris’ ten-part motion fails to establish that any portions of Dr. Hobbs’ opinions should

 be excluded. Also, as explained in Section II.D below, Samsung objects to the untimely 46-page

 declaration from Dr. Balakrishnan attached to the Motion, which contains new, substitute

 infringement opinions.

 II.    ARGUMENT

        A.         Dr. Hobbs’ Opinions on the Operation of the Prior Art Products Are Based on
                   Reliable Methodologies.

        Polaris argues that Dr. Hobbs’ analyses and opinions regarding two prior art systems

 should be stricken in their entirety (which really requests summary judgment of no invalidity as to

 those theories)

         . Mot. at 1–4. But Polaris did not and cannot cite any legal authority holding that source

 code is the only way to understand the operation of such devices. The law in this Court is to the

 contrary. See Genband US LLC v. Metaswitch Networks Corp., No. 2:14-cv-33-JRG-RSP, Dkt.

 413, 5–6 (E.D. Tex. Jan. 7, 2016) (stating that “[t]here is no per se rule that an expert must analyze

 source code.”); PerdiemCo, LLC. v. Industrack LLC, No. 2:15-cv-727-JRG-RSP, 2016 WL

 8135383, at *4 (E.D. Tex. Oct. 24, 2016) (“To the extent [plaintiff] argues that [the expert] should

 have relied on the source code in reaching his opinions, this Court has recognized that review of

 source code is not always required.”).1

        Contrary to Polaris’ fanciful story—that “Samsung actively avoided seeking information

 about the source code and learning about its operation,” Mot. at 3—Samsung was

                                                                                 Polaris is well aware



 1
   These cases involve opinions regarding infringement, but the same principle should apply to
 analysis of prior art products.


                                                   1
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 6 of 21 PageID #: 17943




 of these efforts because Samsung provided Polaris’ counsel with

                Exs. 1, 2. As shown in the correspondence,




          2



                                           Dr. Hobbs was able to rely on other, entirely sound

 methodologies to determine how the devices operate.




                  See, e.g., Dkt. 201-3 (Hobbs Rep.) ¶¶ 206, 233–34, 250.



                                                                              In addition, Dr. Hobbs

 tested a GTX 327 device that was first installed on an airplane in October 2003. Id. ¶ 207. His

 testing confirmed details found in the documentation, in particular, that the GTX 327 has the same

 “multiplier” and “dark level bias” as claimed. Id. ¶¶ 210–26. Dr. Hobbs separately examined the

 internal design of this sample to confirm certain technical details, e.g., the type of microprocessor

 and photocell. See, e.g., id. ¶¶ 236, 255. All of these reliable sources of information were amply

 sufficient for Dr. Hobbs’ invalidity analysis of the GTX 327.




 2
     Polaris’ argument that Samsung “oddly cancelled” the                      is equally misleading.




                                                  2
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 7 of 21 PageID #: 17944




        Dr. Hobbs’ analysis of the Sony monitor followed a similarly sound methodology.



                                    . See, e.g., id. ¶¶ 340–41.

                                                                                       . Id. ¶ 350. In

 addition, Dr. Hobbs obtained a sample monitor and tested this functionality. Id. ¶¶ 344–54. His

 testing confirmed that the graph accurately describes the operation of the monitor. Id. ¶ 354.

        Dr. Hobbs relied on ample credible evidence to form his opinions, using a sound

 methodological approach that meets the requirements of Fed. R. Evid. 702 and Daubert. To the

 extent Polaris disagrees with Dr. Hobbs’ opinions, those are issues for the jury to decide.

        B.      Dr. Hobbs’ Supplemental Invalidity Report Was Proper Rebuttal.

        The balance of factors weighs in favor of allowing Dr. Hobbs to serve his supplemental

 report as Samsung explained in its motion for leave, Dkt. 203, and as will be further explained in

 Samsung’s forthcoming reply brief. Contrary to Polaris’ arguments, Mot. at 4–5, Dr. Hobbs has

 not changed his opinions. See Dkt. 201-4 (Hobbs Supp. Rep.) ¶ 3. Rather, Dr. Hobbs wrote his

 supplemental report in order to respond to, inter alia, baseless accusations by Polaris’ expert

 Dr. Roberts that Dr. Hobbs hid and manipulated test data. See, e.g., id. ¶ 22. Dr. Hobbs included

 additional test data in order to rebut the suggestion that the results would have been different had

 he tested more data points. Id. ¶¶ 17–19.

        While Polaris complains of “severe prejudice,” Mot. at 5, Samsung served Polaris the

 supplemental report more than a week before Dr. Hobbs’ deposition. Polaris cancelled (at the last

 minute) an entire reserved day of deposition time, foregoing hours of questioning Dr. Hobbs on

 his supplemental report. See Ex. 4 (Apr. 3, 2019 Email). For the reasons explained in Samsung’s

 motion for leave, Samsung should be granted leave to serve Dr. Hobbs’ supplemental report, and

 Polaris’ request to strike it should be denied. See KAIST IP US LLC v. Samsung Elecs. Co., Ltd.,


                                                  3
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 8 of 21 PageID #: 17945




 No. 2:16-cv-01314-JRG-RSP, 2018 WL 1833341, at *2 (E.D. Tex. Apr. 17, 2018) (“Given

 KAIST’s reasonable diligence, the importance of the supplement, and the lack of prejudice, the

 Court finds good cause and will grant leave . . . ”).

        C.      Dr. Hobbs’ Noninfringement Opinions for the Accused DAB Phones Do Not
                Contradict the Court’s Claim Construction Order.

        Polaris is wrong that Dr. Hobbs’ noninfringement opinions on certain limitations of claim 1

 contradict the Claim Construction Order. Mot. at 5–7. Much of Polaris’ argument relies on

 inaccurate characterizations of Dr. Hobbs’ opinions. For example, Dr. Hobbs never



                                      Id. at 5–6. On the contrary, Dr. Hobbs expressly stated:

        I note that the Court, in its claim construction order, has ruled that there is no
        “temporal order of operations” for the claimed “multiplier.” My opinion here does
        not rely on any temporal order of operations. Rather, I have relied on the
        court’s ruling that the “dark level bias” limitation must be understood in
        accordance with its plain and ordinary meaning and thus must adjust the
        “combined signal” (as recited by the claim) and not some other signal
                                                                         .

 Dkt. 201-5 (Hobbs Reb. Rep.) ¶ 227 n.7 (internal citations omitted) (emphasis added). Polaris’

 motion omits any mention of the above passage.

        Similarly, Dr. Hobbs never stated that

                                                                 as Polaris alleges. Mot. at 7. Instead,

 Dr. Hobbs appropriately noted that Dr. Balakrishnan’s infringement opinion did not analyze the

 plain language of the claims as construed by the Court. Dkt. 201-5 (Hobbs Reb. Rep.) ¶ 227 n.7.

 Specifically, claim 1 recites “a dark level bias configured to adjust the combined signal,” which

 the Court construed as having its “plain and ordinary meaning without the need for further

 construction.” Dkt. 138 at 21, 25.




                                                   4
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 9 of 21 PageID #: 17946




                   Mot. at 6. In this regard, Polaris has disclaimed any argument that claim 1 covers

                                                                 , instead of the “combined signal.” 3

 For these reasons, Polaris’ request to strike these portions of Dr. Hobbs’ report should be denied.

          D.     Dr. Hobbs’ Opinions on the “Combined Signal” Are Consistent with the
                 Court’s Claim Construction and the Claim Language.

          As an initial matter, Samsung objects to the forty-six page declaration from

 Dr. Balakrishnan containing a new, substitute infringement theory for Samsung’s accused

 televisions. Dkt. 201-22.4 Polaris did not move for leave to submit this declaration, which

 effectively amounts to a supplemental expert report, and which was filed after Dr. Balakrishnan’s

 deposition. Any attempt by Polaris to argue that these opinions are not new would be mistaken—

 if Polaris wished to rely on opinions that Dr. Balakrishnan had already articulated, it could have

 simply submitted portions of his report rather than this lengthy new “declaration.” Samsung

 therefore requests that Dr. Balakrishnan’s new declaration be struck and Dr. Balakrishnan not be

 allowed to testify at trial to any opinions contained therein. See Salazar v. HTC Corp., No. 2:16-




 3
   In the inter partes review proceeding for the ’117 Patent, Polaris argued that “the claim language
 requires that ‘the combined signal’ is adjusted by the dark level bias to generate a new ‘brightness
 control signal.’” Ex. 5 (Patent Owner Resp.) at 60 (emphasis added); see also id. at 58. The Board
 relied on this representation in denying institution. Ex. 6 (Institution Decision) at 12 (“Patent
 Owner further argues neither [reference] discloses “adjust[ing] the combined signal with a ‘dark
 level bias’ . . . We agree with Patent Owner.”); id. at 15 (“Petitioner has not established . . . the
 dark level bias adjustment of the combined signal as claimed.”). Accordingly, Polaris is now
 precluded from arguing that the “dark level bias” does not need to adjust the “combined signal.”
 Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1359, 1361–62 (Fed. Cir. 2017).
 4
     For example, Dr. Balakrishnan first opined that


                                                        Mot. at ¶¶ 10, 23, 28, 38, 53, 67, 80, 92.


                                                  5
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 10 of 21 PageID #: 17947




 cv-1096, Dkt. 251 (E.D. Tex. May 1, 2018) (Ex. 8) (striking untimely declaration on infringement

 issues submitted by plaintiff’s expert in response to a summary judgment motion).

          Polaris incorrectly argues that Dr. Hobbs “directly contradicts the Claim Construction

 Order by requiring that the ‘combined signal’ be the ‘mathematical product.’” Mot. at 7. Dr. Hobbs

 nowhere states that                                                              as Polaris alleges—

 instead, Dr. Hobbs points out that Dr. Balakrishnan failed to follow the language of the claims and

 the Court’s construction. The Court held that the “combined signal” “includes, but is not

 necessarily limited to, the product of the user signal and the sensing signal,” and all of the asserted

 claims require that “the sensing signal” must be “output” by the “light sensor.” Dkt. 138 at 15.

 Dr. Hobbs opines, consistent with this construction and claim language, that



                                                                             Dkt. 201-5 (Hobbs Reb.

 Rep.) ¶ 196 (emphasis added). Indeed, Polaris admits that



 Mot. at 7–8. Dr. Hobbs’ analysis focuses on



                                Polaris’ motion ignores the claim’s language requiring the “sensing

 signal” to be output by the light sensor; Dr. Hobbs is entitled to point out

                                          .5

          Polaris’ argument regarding Dr. Hobbs’ alleged “attempts to exclude scaling terms,” Mot.

 at 9, should similarly be rejected as misleading. Samsung does not dispute that the sensing signal



 5
     Samsung has moved for summary judgment of noninfringement on this basis. See Dkt. 197.



                                                   6
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 11 of 21 PageID #: 17948




 output by the light sensor can be scaled as disclosed in the patent (for example, the scalar

 multiplication repeatedly cited by Polaris, id.).6 What Dr. Hobbs has stated in his report, however,

 is that he disagrees with Polaris’ expert that

                                   Dkt. 201-5 (Hobbs Reb. Rep.) ¶ 258



                                                                            Thus, this presents at best a

 fact issue for the jury as to whether

           E.     Dr. Hobbs’ Single-Reference Obviousness Opinion Was Sufficiently Disclosed
                  in Samsung’s Invalidity Contentions.

           Polaris incorrectly argues that Samsung failed to adequately disclose in its contentions

 Dr. Hobbs’ single-reference obviousness theory related to the LX1970 Production Data Sheet.

 Mot. at 9. Samsung charted the LX1970 datasheet in its invalidity contentions. See Dkt. 201-15

 (LX1970 Chart). The claim chart explained that:

           [t]o the extent that Polaris contends that the LX1970 . . . does not disclose one or
           more limitations of the claims, it would have been obvious to combine the
           disclosure of the LX1970 . . . with: (1) the knowledge of one of ordinary skill in the
           art to show all the limitations of the claims . . .

     Id. at 1. Samsung’s contentions explained that “[a] single prior art reference, for example, can

 establish obviousness where the differences between the disclosures within the reference and the

 claimed invention would have been obvious to one of ordinary skilled in the art.” Dkt. 201-13

 (Invalidity Contentions) at 10–12. Thus, Samsung preserved a single-reference obviousness theory

 based on LX1970.

           Dr. Hobbs’ discussion of a “variable resistor” simply expounds on the contentions by

 explaining that it would have been obvious to implement any differences between the datasheet


 6
  The ’117 Patent does not discuss                               —nor did the Court’s Markman
 Order, which merely noted the patent’s discussion of scalar multiplication. Dkt. 138 at 17, 18, 25.


                                                     7
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 12 of 21 PageID #: 17949




 and the claim using a variable resistor or potentiometer in the manner he describes. See Dkt. 201-3

 (Hobbs Rep.) ¶ 299 (“[u]sing variable resistors for this purpose was well known in the art for

 many, many years prior to the ’117 patent”). Because this opinion falls within the scope of the

 single-reference obviousness argument for the LX1970 datasheet disclosed in the contentions,

 Dr. Hobbs should be permitted to offer this opinion.

        F.      Samsung’s Invalidity Contentions Sufficiently                Described     Samsung’s
                Invalidity Theory Concerning Written Description.

        Polaris is also wrong that Samsung failed to sufficiently disclose its written description

 defense in its contentions. Mot. at 11. Samsung’s contentions disclosed Samsung’s theory that

 claim 1 is invalid because it does not meet the written description requirement of 35 U.S.C. § 112,

 ¶ 1. See Dkt. 201-13 (Invalidity Contentions) at 173–76. As Polaris acknowledges, Mot. at 11,

 Samsung’s contentions as to failure of written description call out the particular limitation in claim

 1: “a multiplier configured to selectively generate a combined signal based on both the user signal

 and the sensing signal” (claim 1). See Dkt. 201-13 (Invalidity Contentions) at 175.

        Polaris complains about Dr. Hobbs’ reference to software in his written description

 opinion, but that opinion is tied directly to the multiplier limitation—the one and only limitation

 of claim 1 expressly identified in the Samsung’s invalidity contentions. 7 As Dr. Hobbs explained:

 “I see only these two uses of the word ‘software’ in the specification, none of which provides any

 disclosure of an actual algorithm or technique for implementing the claimed ‘multiplier.’” Dkt.

 201-3 (Hobbs Rep.) ¶ 282. (emphasis added).8


 7
  During the meet-and-confer regarding this motion, Polaris’ counsel explained its impression that
 Samsung’s contentions had listed every single element of the claim as lacking written description,
 but as Samsung’s counsel explained, this is not so. This misunderstanding was evidently the basis
 of Polaris’ motion, as the meet and confer took place hours before Polaris filed this motion.
 8
   Samsung will not offer written description opinions from Dr. Hobbs on elements of claim 1 other
 than the “multiplier” limitation.


                                                   8
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 13 of 21 PageID #: 17950




        Furthermore, Polaris does not and cannot argue any prejudice here. The written description

 requirement is analyzed based on the four corners of the filed application, and Polaris has not

 articulated any actions it would have taken in rebutting Samsung’s contention had the contention

 included a reference to “software.”

        G.      Dr. Hobbs Fully Explained the Prior Art-Based Noninfringing Alternatives in
                His Report.

        Polaris makes a litany of incorrect charges regarding the prior-art based alternatives

 identified by Dr. Hobbs. First, contrary to Polaris’ argument, Mot. at 11–12, Dr. Hobbs’ analysis

 did identify three specific prior art alternatives: (1) Microsemi LX1970, (2) Sony monitor, and

 (3) Garmin GTX 327.9 Dkt. 201-5 (Hobbs Reb. Rep.) ¶¶ 309–10. In Dr. Hobbs’ invalidity report,

 he detailed how each of these three systems, alone and in combination with other prior art,

 implemented automatic brightness control. See generally Dkt. 201-3 (Hobbs Rep.). Dr. Hobbs

 incorporated sections of his opening report describing each of these systems and how they produce

 similar benefits as the purported invention. Dkt. 201-5 (Hobbs Reb. Rep.) ¶¶ 309–10.

        Second, Polaris is incorrect that Dr. Hobbs fails to explain how the accused products would

 implement these prior art methods, Mot. at 12. In his report, Dr. Hobbs explains

                                                                                             . Dkt.

 201-5 (Hobbs Reb. Rep.) ¶¶ 309–10. For example, Dr. Hobbs determined the specific

 autobrightness algorithms in the GTX 327 and Sony monitor. See, e.g., Dkt. 201-3 (Hobbs Rep.)

 ¶¶ 225, 311, 353. As Dr. Hobbs explained, Samsung could have

                                           Dkt. 201-5 (Hobbs Reb. Rep.) ¶ 312.




 9
  Dr. Hobbs also identified specific Samsung predecessor products as noninfringing alternatives,
 but Polaris’ motion to strike is limited to only the prior art methods described by Dr. Hobbs.


                                                 9
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 14 of 21 PageID #: 17951




        Third, Polaris is mistaken that Dr. Hobbs fails to opine that the noninfringing alternatives

 would be commercially acceptable. Mot. at 12. Dr. Hobbs explained that the noninfringing

 alternatives achieve the same benefits as described in the ’117 Patent—automatic control of

 display brightness based on a combined user input and ambient light signal. Dkt. 201-5 (Hobbs

 Reb. Rep.) ¶¶ 310–11. Samsung’s damages expert Mr. Meyer explains further that these products

 would be commercially acceptable to consumers. Ex. 9 (Meyer Rep.) ¶ 167. Polaris cites to no

 authority that all information about commercial acceptability must come from a single expert.

 Moreover, Samsung has produced additional evidence that these devices were actually sold to

 consumers or are still available on the market. Ex. 10 (Fry’s Sales); Ex. 11 (GTX 327 Website).

        Fourth, Polaris’ complaint that Dr. Hobbs did not explain the availability, cost, and time to

 implement the prior art methods, Mot. at 12, again fails because these are not hypothetical

 alternatives; they are prior art systems that were actually sold. The SynQor case is inapposite

 insofar as the portion of this case on which Polaris relies notes an “inference that the substitute

 was not ‘available.’” Mot. at 12 (citing SynQor, Inc. v. Artesyn Techs., Inc., 709 F.3d 1365, 1382

 (Fed. Cir. 2013)). Such an inference could not possibly apply to real-world systems like the GTX

 327, Sony, and LX1970 which, as explained above, were actually sold.

        Finally, Polaris wrongly complains that Samsung did not fully respond to Polaris’

 interrogatories regarding noninfringing alternatives. Mot. at 12–13. Samsung specifically

 identified the exact noninfringing alternatives on which Dr. Hobbs opined—Samsung’s

 predecessor products (e.g., Galaxy S2), and the LX1970, Sony monitor, and GTX 327. Dkt. 201-

 18 (Resp. to Inter.) at 26–27. Samsung also responded that predecessor products (like the S2) were

 previously sold by Samsung, these prior art techniques were available alternatives by their very

 nature as prior art, and these alternatives would be commercially acceptable based on (for example)




                                                 10
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 15 of 21 PageID #: 17952




 customer reviews and sales data. Id. Polaris cites no authority that Samsung needed to do anything

 more.10

           Polaris’ prejudice argument, Mot. at 12–13, is unavailing as Polaris’ expert

 Dr. Balakrishnan addressed every noninfringing alternative in Samsung’s response to the

 interrogatories. Ex. 7 (Balakrishnan Rep.) ¶¶ 817–37. Additionally, Samsung identified the

 persons with knowledge of the alternatives, and Polaris deposed both witnesses on this topic. See

 Ex. 12 (Moon Dep.) 27:6–28:2, 61:18–74:19; Ex. 13 (Gu Dep.) 53:20–55:9, 60:2–21.

           H.     Dr. Hobbs Properly Analyzed the Relative Value of the ’117 Patent Based on
                  the Prior Art, Non-Accused Features, and Noninfringing Alternatives.

           Polaris argues that Dr. Hobbs’ opinion that the ’117 Patent, if infringed, contributes

                                     , should be stricken as arbitrary. Mot. 13–14. Contrary to Polaris’

 argument, Dr. Hobbs’            opinion is well-grounded in an analysis based on his considerable

 technical expertise. See Dkt. 201-5 (Hobbs Reb. Rep.) ¶¶ 264–313. In particular, Dr. Hobbs opines

 that the ’117 Patent provides minimal value to the accused automatic brightness control feature

 based on: (1) the plethora of prior art and the fact that the ’117 Patent is limited to a specific

 implementation, id. ¶¶ 268–72; (2) the purported benefits are largely due to the prior art and other

 non-accused features, id. ¶¶ 273–97; and (3) the available noninfringing alternatives, id. ¶¶ 298–

 312. Dr. Hobbs then concluded, in view of his detailed analysis, that “the ’117 Patent could not

 contribute any more than                                                    .” Id. ¶ 313. While Polaris

 asserts that he is not qualified to provide an opinion about what drives Samsung’s sales, Mot. at

 13–14, Dr. Hobbs actually provides no such opinion, so that argument should be disregarded.




 10
   ZiiLabs Inc. v. Samsung Elecs. Co., No. 2:14-cv-203-JRG-RSP, 2015 WL 6690403, at *2–3
 (E.D. Tex. Nov. 2, 2015) is inapposite because Samsung in fact disclosed the prior art
 noninfringing alternatives in response to Polaris’ interrogatory.


                                                    11
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 16 of 21 PageID #: 17953




        Dr. Hobbs further explains that his        opinion is a conservative estimate and “would

 likely be even lower because the real value of these features comes from Samsung’s proprietary

 algorithms,” which provide the same purported benefits (e.g., lower power consumption) without

 any user input (i.e., without infringing the patent). Id. Polaris argues that Dr. Hobbs’ does not

 provide “a quantitative” basis for how he arrived at       , Mot. at 13; however, Polaris cites no

 cases suggesting such opinions need to be derived with mathematical precision. Any purported

 concerns regarding this opinion go to weight, not admissibility.

        I.      Dr. Hobbs Properly Formed Opinions on the ’117 Patent’s Value Based on
                Samsung’s Patent and Applications.

        Dr. Hobbs references Samsung’s patent and applications for two proper purposes—to rebut

 certain opinions from Polaris’ experts regarding the value of the accused features, and to support

 Samsung’s response to Polaris’ willfulness allegations. Dr. Hobbs does not, as Polaris asserts,

 reference these documents “to imply that [Samsung] does not infringe by having its own patents.”

 Mot. at 14. No such assertion—or suggestion of such an argument—appears in Dr. Hobbs’ report.

        First, Samsung appropriately referenced its own patenting activity to demonstrate the value

 that should be apportioned to the asserted patent. “[E]vidence of Defendant’s development efforts

 and intellectual property, including patents, may be relevant to a reasonable royalty analysis.”

 Retractable Techs. Inc. v. Becton, Dickinson & Co., No. 2:07-cv-250, 2009 WL 8725107, at *8

 (E.D. Tex. Oct. 8, 2009).11 In his report, Dr. Hobbs properly relies on Samsung’s patent and

 applications, among other evidence, to show that the accused devices have a multitude of features


 11
   See also Wonderland NurseryGoods Co. v. Thorley Indus., No. 12-196, 2014 WL 241751, at *2
 (W.D. Pa. Jan. 22, 2014) (“[E]vidence regarding the four patents issued to [defendant] are relevant
 in the calculation of an appropriate reasonable royalty . . . .”); Carnegie Mellon Univ. v. Marvell
 Tech. Grp., No. 09-290, 2012 WL 5416440, at *2 (W.D. Pa. Nov. 2, 2012) (finding that “evidence
 regarding [defendant’s] patents, the size and scope of [defendant’s] patent portfolio, and the
 complexity of the patents-in-suit, are relevant to . . . the existence of no acts of
 copying/willfulness . . . and miscalculation of alleged damages” (emphasis added)).


                                                 12
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 17 of 21 PageID #: 17954




 beyond what is claimed by the ’117 Patent. See Dkt. 201-5 (Hobbs Reb. Rep.) ¶¶ 174–76. For

 example, Dr. Hobbs explains that U.S. Patent Application No. 2015/0103059 “teaches gradual

 adjustment of display brightness similar to how brightness adjustment is performed in the accused

 TVs,” id. ¶ 294, and that U.S. Patent No. 9,424,804 “explains that brighter screens are better for

 the user in brighter environments and darker screens are better for the user in darker

 environments,” id. ¶ 293—an accurate high-level description of the autobrightness functionality

 of all accused products. Samsung’s damages expert then relied on this technical analysis in opining

 regarding a reasonable royalty. See Ex. 9 (Meyer Rep.) ¶¶ 176, 201, 218, 326.

        Second, “Defendants should be allowed to present evidence of independent development

 to rebut allegations that Defendant willfully infringed or that Defendant copied Plaintiffs’

 technology. Such development efforts purportedly include development of intellectual property,

 such as patents.” Retractable Techs., 2009 WL 8725107, at *8; see also Frito-Lay N. Am., Inc. v.

 Medallion Foods, Inc., No. 4:12-cv-0074, Dkt. 221 at 1 (E.D. Tex. Feb. 8, 2013) (Ex. 14).

 Dr. Hobbs’ opinions, which illustrate the extent to which Samsung has expended its own

 independent development efforts relating to the accused functionality, are relevant for the jury in

 considering Samsung’s alleged willfulness. Most notably, Samsung’s Korean patent application

 “describes the Dynamic Autobrightness Control and Personalized Autobrightness Control

 functionality” accused by Polaris. Dkt. 201-5 (Hobbs Reb. Rep.) ¶ 157; see also id. ¶¶ 158–64,

 295.

        Polaris claims that Samsung “fail[ed] to timely disclose . . . the Korean patent application.”

 Mot. at 14. But Samsung produced the Korean-language patent application on October 22, 2018,

 well before the close of fact discovery. See Ex. 15 (Kr. Pat. App.); Ex. 16 (Oct. 22, 2018 Prod.).

 Importantly, the analysis in Dr. Hobbs’ report centers not on the text of that application, but its




                                                 13
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 18 of 21 PageID #: 17955




 figures, which are nearly identical to translated technical documentation produced by Samsung in

 early 2018 describing the accused functionality. See Dkt. 201-5 (Hobbs Reb. Rep.) ¶¶ 158–59,

 161–62 (describing “nearly identical” graphs); Ex. 17 (SMSG_00044244) (produced May 18,

 2018). Further, in November 2018—still well before fact discovery closed—Samsung disclosed

 that Raina Moon, a Samsung engineer, had knowledge of this patent application. Ex. 18 (Nov. 28,

 2018 Samsung Disclosures) at 7. Polaris subsequently deposed Ms. Moon and chose not to explore

 this topic. Polaris should not now claim any prejudice from Dr. Hobbs’ reliance on these issues.

        J.      Comparable License Agreements Were Properly Disclosed During Fact
                Discovery.

        Polaris’ argument to exclude Dr. Hobbs’ opinions regarding technical comparability of

 license agreements, Mot. 14–15, should be rejected.12 Polaris alleges a purported failure to respond

 to Polaris’ discovery requests. But Polaris asked Samsung to identify the comparable licenses, and

 Samsung timely provided that information. Dkt. 201-18 (Resp. to Inter.) at 29–30. Polaris’ request

 never asked for the basis for comparability. Moreover, Samsung objected that comparability

 “requires an expert opinion in advance of the deadline for expert opinions to be exchanged in this

 case” and identified each of the thirteen license agreements it produced in this case. Id. Polaris

 never demanded supplementation during discovery, apparently appreciating that the basis of

 comparability is an expert issue.

        Samsung also provided a 30(b)(6) witness to testify concerning the circumstances

 surrounding the produced licenses. Polaris argues that the witness refused to answer questions

 regarding technical comparability, Mot. at 15, but similar to the interrogatory referenced above,

 Polaris never requested a designee on the basis of comparability, instead limiting its request to the


 12
   Polaris’ argument in this section largely tracks its argument in its motion challenging Samsung’s
 damages expert, Mr. Meyer. See Dkt. 192, §§ III.A.2, III.B. Samsung therefore incorporates by
 reference here its response to those arguments. See Dkt. 227 (Opp. Mot. Strike Meyer).


                                                  14
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 19 of 21 PageID #: 17956




 “facts and circumstances surrounding” the license agreements. See Ex. 19 (Polaris 30(b)(6) Notice)

 at Topic 40. Samsung accordingly agreed “to designate a witness to provide reasonably

 ascertainable information about the produced license agreements.” Ex. 20 (Samsung 30(b)(6)

 Resp.) at 37. At the deposition, when Samsung’s witness was asked about comparability to the

 ’117 Patent, Samsung’s counsel properly objected that the question fell outside the scope of

 noticed topics, and the witness

                       See, e.g., Ex. 21 (Choi Dep.) 23:12–25, 28:2–29:10, 34:18–36:1, 41:6–17,

 46:17–50:9. After the deposition, Polaris never followed up to demand testimony regarding the

 basis of comparability, which is, again, a matter for expert testimony in any event.

        Polaris argues that Dr. Hobbs should not be allowed to opine on the Monolithic license

 because Samsung did not identify the agreement during discovery. Mot. at 15. But the agreement

 only came to Samsung’s attention after Polaris served its opening damages report claiming,

 surprisingly, that                                                      .

             the publicly available lump-sum Monolithic license, it was appropriate for Dr. Hobbs

 to opine in his rebuttal report regarding the technical comparability of this agreement. Polaris’ real

 complaint is that                                               made by its expert. Finally, Polaris’

 prejudice argument fails because its expert, Dr. Balakrishnan, addressed the comparability of each

 of these license agreements in his infringement report. Ex. 7 (Balakrishnan Rep.) ¶¶ 795–816.

 III.   CONCLUSION

        Samsung respectfully requests that the Motion be denied in its entirety, and

 Dr. Balakrishnan’s new declaration be stricken.




                                                   15
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 20 of 21 PageID #: 17957




  Dated: April 11, 2019

  Respectfully submitted,

  /s/ Ranganath Sudarshan
  Ranganath Sudarshan (rsudarshan@cov.com)        Leonard E. Davis
  Grant Johnson (gjohnson@cov.com)                ldavis@fr.com
  Richard Rothman (rrothman@cov.com)              FISH & RICHARDSON P.C.
  Kevin Richards (krichards@cov.com)              1717 Main Street
  COVINGTON & BURLING LLP                         Suite 5000
  One CityCenter                                  Dallas, TX 75201
  850 Tenth Street, NW                            Phone: (214) 747-5070
  Washington, DC 20001-4956                       Fax: (214) 747-2091
  Phone: (202) 662-6000
  Fax: (202) 662-6291                             Melissa R. Smith
                                                  Texas State Bar No. 24001351
  Robert T. Haslam (rhaslam@cov.com)              melissa@gillamsmithlaw.com
  COVINGTON & BURLING LLP                         GILLAM & SMITH, LLP
  3000 El Camino Real                             303 South Washington Avenue
  5 Palo Alto Square, 10th Floor                  Marshall, Texas 75670
  Palo Alto, CA 94306-2112                        Phone: (903) 934-8450
  Phone: (650) 632-4700                           Fax: (903) 934-9257
  Fax: (650) 632-4800

  Philip A. Irwin (pirwin@cov.com)
  Matthew B. Phelps (mphelps@cov.com)
  Jennifer D. Cieluch (jcieluch@cov.com)
  COVINGTON & BURLING LLP
  620 Eighth Avenue
  New York, New York 10018-1405
  Phone: (212) 841-1178
  Fax: (212) 841-1010

  COUNSEL FOR DEFENDANTS SAMSUNG
  ELECTRONICS AMERICA, INC., SAMSUNG
  ELECTRONICS CO., LTD., AND SAMSUNG
  DISPLAY CO., LTD.




                                             16
Case 2:17-cv-00715-JRG Document 243 Filed 04/15/19 Page 21 of 21 PageID #: 17958




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of the foregoing document via

 electronic mail and the Court’s CM/ECF system per Local Rule CV-5(a)(3) this 11th of April,

 2019.

                                                      /s/ Ranganath Sudarshan
                                                      Ranganath Sudarshan



                              CERTIFICATE OF CONFERENCE

         As it relates to Samsung’s objection and request to strike Dr. Balakrishnan’s declaration

 attached to Polaris’ motion, I hereby certify compliance with the meet and confer requirements set

 forth in Local Rule CV-7(h). Counsel for Samsung, Ranga Sudarshan, conferred with counsel for

 Polaris, Robert Kramer, in person on April 5, 2019 and over subsequent emails thereafter. Polaris

 indicated that it opposes the relief sought by Samsung. Discussions have conclusively ended in an

 impasse, leaving an open issue for the court to resolve.


                                                      /s/ Ranganath Sudarshan
                                                      Ranganath Sudarshan
